 





GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT AND BILL OF SALE

 

This GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT AND BILL OF SALE (this
“Agreement”), dated as of August 14, 2019 (the “Effective Date”), is made and
entered into by and among Blackjewel L.L.C., a Delaware limited liability
company (“Blackjewel”), Blackjewel Holdings L.L.C., a Delaware limited liability
company (“Holdings”, and together with Blackjewel, Revelation Energy Holdings,
LLC, a Delaware limited liability company, Revelation Management Corp., a
Delaware corporation, Revelation Energy, LLC, a Kentucky limited liability
company, Dominion Coal Corporation, a Virginia corporation, Harold Keene Coal
Co. LLC, a Virginia limited liability company, Vansant Coal Corporation, a
Virginia corporation, Lone Mountain Processing LLC, a Delaware limited liability
company, Powell Mountain Energy, LLC, a Delaware limited liability company and
Cumberland River Coal LLC, a Delaware limited liability company, each a “Seller”
and collectively, “Sellers”) and Jewell Valley Mining LLC, a Delaware limited
liability company and wholly owned subsidiary of Rhino Energy LLC (“Buyer”).

 

In consideration of the mutual representations, warranties, covenants and
agreements contained herein, the parties hereto agree as follows:

 

1. This Agreement is subject in all respects to approval by the United States
Bankruptcy Court for the Southern District of West Virginia (the “Bankruptcy
Court”) by entry of an order in form and substance acceptable to Buyer.     2.
Each Seller does hereby sell, transfer, assign, convey and deliver to Buyer all
of the right, title and interest of such Seller in, to and under the Purchased
Assets described on Exhibit A and incorporated herein by reference, free and
clear of all liens, claims, interests and encumbrances, to the fullest extent
permitted by the Bankruptcy Code and by the order of the Bankruptcy Court
authorizing and approving the transactions described in this Agreement (“Liens”)
(other than those Liens created by Buyer) and Excluded Liabilities described on
Exhibit B and incorporated herein by reference, and Buyer hereby accepts the
sale, transfer, assignment, conveyance and delivery of such Seller’s right,
title and interest in all such Purchased Assets. This Agreement does not sell,
transfer, assign, convey or deliver to Buyer any right, title or interest in, to
or under the Excluded Assets described on Exhibit C and incorporated herein by
reference.     3. Buyer does hereby assume from Sellers and agrees to timely
pay, perform and discharge in accordance with their respective terms, the
Assumed Liabilities described on Exhibit D attached hereto and incorporated
herein by reference. Nothing in this Agreement shall be construed as the
assumption by Buyer of any Excluded Liabilities.     4. Each Seller does hereby
sell, transfer, assign, convey, and deliver to Buyer all of the right, title and
interest of such Seller in, to and under the Assumed Leases described on Exhibit
E, attached hereto and incorporated herein by reference, to which such Seller is
a party, free and clear of all Liens (other than those Liens created by Buyer)
and Excluded Liabilities, and Buyer hereby accepts such assignment, and Buyer
does hereby assume and agree to pay, perform and discharge, as and when due, all
of the duties and obligations of such Seller under all such Assumed Leases
arising from and after the Effective Date, except to the extent such duties and
obligations constitute Excluded Liabilities.

 

   

 

 



5. Each Seller does hereby sell, transfer, assign, convey and deliver to Buyer
all of the right, title and interest of such Seller in, to and under the Assumed
Purchased Contracts described on Exhibit F, attached hereto and incorporated
herein by reference, to which such Seller is a party, free and clear of all
Liens (other than those Liens created by Buyer) and Excluded Liabilities, and
Buyer hereby accepts such assignment, and Buyer does hereby assume and agree to
pay, perform and discharge, as and when due, all of the duties and obligations
of such Seller under all such Assumed Purchased Contracts arising from and after
the Effective Date, except to the extent such duties and obligations constitute
Excluded Liabilities.     6. In consideration for the Purchased Assets, Buyer
will: (i) assume the Assumed Liabilities, (ii) pay Sellers the amount of
$850,000 in immediately available funds, and (iii) pay Sellers or their
designees a cash royalty payment in the aggregate amount of $250,000 on coal
produced utilizing the assets listed on Exhibit A hereto, which royalty payment
shall be (A) paid over a one-year period beginning on the Effective Date and (B)
contained in such additional definitive documentation as may be mutually agreed
upon by the parties.     7. Each Seller is an entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation
and, subject to any limitations that may be imposed on such Sellers resulting
from or relating to the Bankruptcy Case (as defined herein), has the requisite
power and authority to own, lease and operate its properties and to carry on its
business as now conducted.     8. Sellers own the Purchased Assets free and
clear of all Liens (other than those Liens created by Buyer) and, as of the
Effective Date, Buyer will be vested with good, marketable, and valid title to
the Purchased Assets, free and clear of all Liens (other than those Liens
created by Buyer) and Excluded Liabilities, to the fullest extent permissible
under law, including Sections 105, 363, and 365 of the Bankruptcy Code and Rules
6004 and 6006 of the Federal Rules of Bankruptcy Procedure. Further, Sellers
represent and warrant that they have taken all necessary actions and provided
all necessary notice and service of process to all entities who claim to hold a
Lien on, in, or to any of the Purchased Assets.     9. The Bankruptcy Court will
retain exclusive jurisdiction to enforce the terms of this Agreement and to
decide any claims or disputes, which may arise or result from, or be connected
with, this Agreement, any breach or default hereunder, or the transaction
contemplated under this Agreement. Any and all proceedings related to the
foregoing will be filed and maintained only in the Bankruptcy Court, and the
parties hereby consent to and submit to the jurisdiction and venue of the
Bankruptcy Court for such purposes; provided, however, that if the bankruptcy
case captioned in re Blackjewel, L.L.C., et. al (the “Bankruptcy Case”) has been
closed pursuant to Section 350 of the Bankruptcy Code, 11 U.S.C. §§ 101, et
seq., the parties agree to unconditionally and irrevocably submit to the
exclusive jurisdiction of the State Courts located in New York County, New York
(or in the event (but only in the event) that such court does not have subject
matter jurisdiction over such proceeding, in the United States District Court
for the Southern District of New York) and any appellate court from any thereof,
for the resolution of any such claim or dispute. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 



   

 





 

10. In the event that, within twelve (12) months following the Effective Date,
it is discovered and demonstrated to the satisfaction of the Buyer that certain
assets, properties or rights, including fractional real property interests,
owned, leased or subleased were conveyed to Buyer by Sellers but not previously
used or held for use in connection with the Virginia Subdivision, then Buyer
shall use its commercially reasonable efforts to assign, convey, lease or
sublease, as applicable, such assets, properties, or rights to Seller (or its
designee), in each case upon the reasonable request of Seller (or its designee),
at no additional cost or expense to Seller (or its designee).     11. Each party
to this Agreement waives any right to trial by jury in any action, matter or
proceeding regarding this Agreement or any provision hereof.     12. This
Agreement represents the entire understanding and agreement between the parties
with respect to the subject matter hereof and supersedes all prior discussions
and agreements between the parties with respect to the subject matter hereof.
This Agreement can be amended, supplemented or changed, and any provision hereof
can be waived, only by written instrument making specific reference to this
Agreement signed by the party against whom enforcement of any such amendment,
supplement, modification or waiver is sought.     13. This Agreement will be
governed by and construed in accordance with federal bankruptcy law, to the
extent applicable, and, where state law is implicated, the laws of the State of
New York applicable to contracts made and performed in such State.     14. This
Agreement may be executed in counterparts, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement.     15. Each party hereto
agrees, upon the reasonable request of any other party hereto (and at such other
party’s expense), to make, execute and deliver any and all documents or
instruments of any kind or character, and to perform all such other actions,
that may be reasonably necessary or proper to effectuate, confirm, perform or
carry out the terms or provisions of this Agreement.     16. This Agreement may
not be changed, modified, discharged or terminated orally or in any manner other
than by an agreement in writing signed by the parties hereto. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.     17. WITH RESPECT TO ALL MATTERS
SOLD, ASSIGNED, TRANSFERRED AND CONVEYED PURSUANT HERETO, SUCH MATTERS ARE
HEREBY SOLD, ASSIGNED, TRANSFERRED AND CONVEYED TO BUYER ON AN “AS IS”, “WHERE
IS”, “WITH ALL FAULTS” BASIS, WITHOUT ANY REPRESENTATION, WARRANTY, GUARANTY,
PROMISE, PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO SUCH MATTERS,
WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW OR
UNDER THE UNIFORM COMMERCIAL CODE, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

[Signature Page Follows]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  SELLERS:         Blackjewel L.L.C.       By: /s/ David J. Beckman   Name:
David J. Beckman   Title: Interim Chief Executive Officer





 

  Blackjewel Holdings L.L.C.       By: /s/ David J. Beckman   Name: David J.
Beckman   Title: Interim Chief Executive Officer

 

  Revelation Energy Holdings, LLC       By: /s/ David J. Beckman   Name: David
J. Beckman   Title: Interim Chief Executive Officer

 

  Revelation Management Corp.       By: /s/ David J. Beckman   Name: David J.
Beckman   Title: Interim Chief Executive Officer

 

  Revelation Energy, LLC       By: /s/ David J. Beckman   Name: David J. Beckman
  Title: Interim Chief Executive Officer

 

   

 



 

  Dominion Coal Corporation       By: /s/ David J. Beckman   Name: David J.
Beckman   Title: Interim Chief Executive Officer

 

  Harold Keene Coal Co. LLC       By: /s/ David J. Beckman   Name: David J.
Beckman   Title: Interim Chief Executive Officer

 





  Vansant Coal Corporation       By: /s/ David J. Beckman   Name: David J.
Beckman   Title: Interim Chief Executive Officer

 

  Lone Mountain Processing LLC       By: /s/ David J. Beckman   Name: David J.
Beckman   Title: Interim Chief Executive Officer

 

  Powell Mountain Energy, LLC       By: /s/ David J. Beckman   Name: David J.
Beckman   Title: Interim Chief Executive Officer

 

  Cumberland River Coal LLC       By: /s/ David J. Beckman   Name: David J.
Beckman   Title: Interim Chief Executive Officer

 

  BUYER:         Jewell Valley Mining LLC       By: /s/ Richard A. Boone   Name:
Richard A. Boone   Title: President & CEO

 

   

 

 

EXHIBIT A

 

Purchased Assets

 



DIV   MineAbbrv  

Mine

Location

  Job / Job Name   Permit #  

Bond

Amount

                      VA   D15   Pioneer #1   D-15 - Pioneer #1   Permit
#1201797    414,100 VA   D16   Mavrick   D-16 Mavrick - DOMINION #30   Permit
#1202258    352,200 VA   D16   Mavrick   D-16 Mavrick - DOMINION #30 Shadow
Permit   Permit #Y-4015-97     VA   D17   Tiller #4   D-17 Tiller #4 - SURFACE
MINE #1   Permit #1702261    1,791,400 VA   D18   Tiller #5   D-18 Tiller #5 -
DOMINION MINE #7   Permit #1202259    325,000 VA   D18   Tiller #5   D-18 Tiller
#5 - DOMINION MINE #7 Shadow Permit   Permit #Y-3032-12     VA   D18   Dominion
#7   D-18 - Dominion 7 Shadow Permit   Permit #Pending Transfer    - VA   D20  
Beehive   D-20 Beehive - DOMINION MINE #34   Permit #1202286    241,500 VA   P12
  Flatrock   P-12 Flatrock - FLATROCK PLANT & REFUSE   Permit #1702276  
 2,058,000 VA   R251   FLATROCK #251   R251 - FLATROCK NORTHEAST   Permit
#1102084    429,000 VA   T12   Raven Loadout   T-12 Raven Loadout - RAVEN DOCK  
Permit #1302005    23,300

 

The Purchased Assets shall include, with respect to each specified Job / Job
Name and Permit, all such leases, interests in real property, contracts,
governmental permits and/or authorizations, improvements, equipment, parts and
inventory, maps, records and employee information (to the extent permitted by
law) necessary and desirable for the operation of such Job / Job Name and Permit
as such operation would be operated by an experienced and prudent operator and
which are held by Sellers with respect to such Job / Job Name and Permit. The
Purchased Assets also include any real property, improvements, leases,
equipment, parts and inventory located within the Virginia Subdivision property
control whether or not contained within, on, or under the mine/permit listed
above. For the avoidance of doubt, and except as otherwise agreed separately as
between the Buyer and United Bank, the Buyer has agreed to carve out, and is not
acquiring, any of the Sellers’ assets pursuant to this Agreement upon which
United Bank asserts a lien, interest or claim (the “United Collateral”), and
United Bank’s liens, interests, and claims against the Sellers or such Assets
shall remain undisturbed by this Agreement. Buyer shall permit United Bank
and/or the Sellers reasonable ingress, egress and regress to its real properties
necessary for United Bank and/or the Sellers to retrieve such United Collateral.

 

The permit numbers listed herein are permit numbers that are either currently
assigned or formerly assigned permit numbers, depending upon current permit
transfer status to the applicable Seller. The permit numbers listed are for
reference to a specific mine; Buyer and Sellers agree that the actual permit
number may vary due to a portion of the permits being in different phases of
transfer at this time.

 

For the avoidance of doubt, Buyer is not acquiring any assets of the Sellers
pursuant to this Agreement upon which Caterpillar Financial Services
(“Caterpillar”) asserts a Lien, Claim or Interest (the “Caterpillar
Collateral”). Buyer shall permit Caterpillar (subject to the requirements of the
Bankruptcy Code) or the Sellers reasonable ingress, egress and regress to its
real properties necessary to retrieve the Caterpillar Collateral.

 

For a period of twelve (12) months following the Effective Date, Sellers or
their representatives agree to take commercially reasonable actions to designate
Buyer as operator under the acquired permits, and to provide and execute
documents and instruments to allow Buyer’s transfer and assumption of such
permits as may be requested by Buyer. For a period of twelve (12) months
following the Effective Date, Sellers or their representatives further agree to
take commercially reasonable actions to cause the assignment and/or transfer to
Buyer of each asset referenced herein, including all leases, real property
interests, equipment, and contracts designated by Buyer.

 



   

 

 





EXHIBIT B

 

Excluded Liabilities

 

Any obligation pursuant to an instrument, whether identified as deed or
otherwise, purporting to obligate any of the Debtors to pay any royalties such
as overriding royalties, wheelage royalties, or the like, which instrument does
not run with the land under applicable nonbankruptcy law.

 

Buyer will not assume any reclamation obligations associated with any permit not
identified in Exhibit A to this Agreement or associated with any permit for
which Buyer is not the highest and best bidder.

 

All liabilities not identified in Exhibit D to this Agreement as Assumed
Liabilities are Excluded Liabilities.

 

   

 

 

EXHIBIT C

 

Excluded Assets

 

Any asset not identified as a Purchased Asset in Exhibit A to this Agreement, is
an Excluded Asset.

 

   

 

 

EXHIBIT D

 

Assumed Liabilities

 

All reclamation obligations related to the permits identified in Exhibit A to
this Agreement.

 

   

 

 

EXHIBIT E

 

Assumed Leases

 

Leases expressly designated by Buyer after the Effective Date, subject to
agreement on cure amounts, minimum and production royalty amounts, and any
additional terms with counterparties to such leases to Buyer’s satisfaction.

 

   

 

 

EXHIBIT F

 

Assumed Purchased Contracts

 

Contracts expressly designated by Buyer after the Effective Date, subject to
agreement on cure amounts and any additional terms with counterparties to such
contracts to Buyer’s satisfaction.

 

   

 

 

